DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 October 2020 has been entered.

Status of Claims
Receipt is acknowledged of claim amendments and arguments/remarks filed on 30 October 2020. 
Claims 1-12 are cancelled.
Claims 13 and 14 have been amended.
Claims 13-29 are presented for examination herein.

Rejections Withdrawn
The rejection of claim 14 under U.S.C. 112(a), as failing to comply with the written description requirement, is withdrawn in view of the amendment of claim 14.  
withdrawn in view of the amendment of claim 13.  
The rejection of claims 13-16, 23-25 and 28 under 35 U.S.C. 103 as being unpatentable over MUNDARGI (“Extraction of sporopollenin exine capsules from sunflower pollen grains”, Royal Society of Chemistry, 6,16533-16539,published09 February 2016,citedin IDS filed 07 March 2018) as evidenced by GONZALEZ-CRUZ (“Chemical Treatment Method for Obtaining Clean and Intact Pollen Shells of Different Species”, ACS Bio mater. Sci. Eng., 2018, 4, 2319-2329), is withdrawn after further consideration and search.

New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term “hot” in claim 13 (e.g. “hot strong acid solution” and “hot strong alkali solution”) is a relative term which renders the claim and dependent claims 14-29 indefinite.  The term “hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 13 recites “wherein the pollen have” (emphasis added), which renders claims 13 and dependent claims 14-29 indefinite because it is unclear which pollen is being referred to with the recitation of “the pollen” (e.g. the pollen in the providing step, the pollen after the organic extraction step, the pollen after the acid treatment step or the pollen after the alkali treatment step (e.g. the open pore plant pollen)).  As written, one skilled in the art would not be reasonably apprised of the metes and bounds of the claims.  In favor of compact prosecution, the recitation of “the pollen” is interpreted as the open pore plant pollen (e.g. final product of the method).
Claim 13 recites “wherein the pollen have open apertures on pollens with visible apertures” (emphasis added), which renders claims 13 and dependent claims 14-29 indefinite because “the pollen” is a single pollen which cannot have open apertures on pollens (e.g. more than one pollen).  As written, one skilled in the art would not be reasonably apprised of the metes and bounds of the claims.  In favor of compact prosecution, the recitation of “wherein the pollen have open apertures on pollens with visible apertures” is interpreted as the open pore plant pollen has one or more open aperture(s).
Claim 14 recites “a step of changing a time for at least one of” (emphasis added) which renders claims 14-29 indefinite because it is unclear what changing a time means (e.g. duration of time, order the step, etc.).  As written, one skilled in the art would not be reasonably apprised of the metes and bounds of the claims.  It appears that the instant specification does not specify what “changing the times” means (e.g. paragraphs [0010] and [0011]).  Applicant may need to remove the limitation (e.g. cancel claim 14) to overcome this rejection. 
Claim 22 recites the limitation “plugs one or more of the multiple pores” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-21, 23-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (“Inflated Sporopollenin Exine Capsules Obtained from Thin-Walled Pollen”, SCIENTIFIC REPORTS, 6:28017, 1-10, published date:15 June 2016; cited in IDS filed 03/072018).
Park is primarily directed towards extraction of sporopollenin exine capsules from pollen to obtain micro capsules for encapsulation (abstract).
Regarding claim 13, Park discloses pollen grains are proving to be excellent microcapsules for encapsulation applications (page 1, second paragraph).  Park discloses protein-free microcapsule known as a sporopollenin exine capsule (SEC) developed through an extraction process that leaves only the hollow sporopollenin exine layer, which itself functions as a microcapsule and can be utilized for encapsulation applications (page 1, second paragraph).  Park discloses defatted Zea mays pollen grains pretreated with ACS grade ethyl ether (e.g. organic solvent) to remove waxy coating and any other fatty acid constituents of the pollen grains (pages 2, fourth paragraph).  Park discloses SEC extraction using including H3PO4 hydrolysis (page 2, paragraph 5).  Park discloses that SEC’s extracted by 85 (w/v) % H3PO4 for 2.5 hours were sufficiently free of sporoplasmic remnants (paragraph bridging pages 7 and 8).  Park discloses that after having been exposed to H3PO4 treatment, the contents blocking the germination pore were removed, leaving behind the main aperture (e.g. open aperture) along with nanopores (e.g. open pore plant pollen) (page 8, second paragraph; and Figure 6c).
Regarding claims 17-18, 21 and 27, Park discloses loading the Zea mays SEC with BSA (e.g. protein/allergen) (page 8, first and third paragraph). 
Regarding claims 19-20, Park discloses that the Zea mays SEC is attractive for aerosol drug delivery (page 9, last paragraph).
Regarding claim 28, Park discloses that the 85% H3PO4 treatment of Zea mays pollen had a protein content of about 4.28% (e.g. substantially free of proteins) compared to 26.3% in unprocessed Zea mays pollen (Figure 2e).  Park discloses that SEC microcapsule can be used for applications including bioimaging, taste masking, and cell seeding scaffolds (e.g. substantially free of antigenic proteins) (page 1, second paragraph).
Claims 13-16 and 23-25 contain product-by-process limitations. The fact that product-by-process claims may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. Since the prior art discloses a product which reasonably appears to be identical or only slightly different than a product claimed in a product-by-process claim, a rejection based on section 103 of the statute is acceptable. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In the instant case, Park discloses Zea mays sporopollenin exine capsules with an unblocked aperture (e.g. open aperture) which is identical or substantially the same as the instantly claimed open plant pollen even though the product of Park is made by a different process (e.g. the acid treatment is not hot and does not include hot strong alkali solution treatment step after the acid treatment).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce Zea mays sporopollenin exine capsule (SEC) which are intact, have an unblocked aperture along with nanopores across the surface, and are sufficiently free of sporoplasmic remnants (e.g. open pore plant pollen, open aperture and with interior hollow cavity); wherein the SEC is used for encapsulation of including bioimaging, taste masking, cell, bovine serum albumin (e.g. antigenic protein) and aerosol drug.  The person of ordinary skill in the art would have been motivated to make those modifications because Park teaches Zea mays SEC with open aperture (e.g. open pore plant pollen) which is substantially the same as the instantly claimed open pore plant pollen, even though the Zea mays SEC with open aperture (e.g. open pore plant pollen) are made by a different process than the instantly claimed process of making the instantly claimed open pore plant pollen.  The person of ordinary skill in the art would have reasonably expected success because Park discloses SEC extraction using including H3PO4 hydrolysis (page 2, paragraph 5).  Park discloses that SEC’s extracted by 85 (w/v) % H3PO4 for 2.5 hours were sufficiently free of sporoplasmic remnants (e.g. interior hollow cavity) (paragraph bridging pages 7 and 8).  Park discloses that after having been exposed to H3PO4 treatment, the contents blocking the germination pore were removed, leaving behind the main aperture (e.g. open aperture) (page 8, second paragraph; and Figure 6c).
Claims 22, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 13-21, 23-25 and 27-28 above, and further in view of GILL (US 2014/0105961 A1, cited in PTO-892 mailed 08/09/2019).
Regarding claims 22, 26 and 29, the composition of claim 14 is described above in section 10.
Park does not specifically teach that a polymer coating is applied to the open pore plant pollen, wherein the polymer coating is a diffusion barrier, a coating that includes physical or chemical  adsorption/attachment/anchoring points, plugs one or more of the multiples pores, coats the inner cavity, coats the exterior surface or a combination thereof.  The deficiencies are made up for by the teachings of Gill.
Gill is primarily directed towards methods of making and using the compositions for modulating the immune response in a subject by providing a vaccine composition having a pollen disposed in a pharmaceutical carrier for delivery to a subject, wherein the pollen comprises multiple pores that connect an outer surface of the pollen to an inner cavity and one or more antigens disposed on the outer surface, in the inner cavity, in the multiple pores, or a combination thereof, wherein the one or more antigens modulate an immune response in the subject (abstract).
Regarding claims 22, 26 and 29, Gill teaches a composition comprising a pollen disposed in a pharmaceutical carrier for delivery to a subject, wherein the pollen comprises multiple pores that connect an outer surface of the pollen to an inner cavity and one or more antigens disposed on the outer surface, in the inner cavity, in the multiple pores, or a combination thereof (paragraph [0010]). Gill teaches that the one or more antigens modulate an immune response and that the modulation includes an increase or a decrease in the immune response towards the antigen (e.g. allergen) (paragraph [0010]). Gill teaches that the antigens include proteins (paragraph [0010]).  Gill teaches that the composition include a polymer coating applied to the pollen, wherein the polymer coating is a diffusion barrier, a coating that includes physical or chemical adsorption/attachment/anchoring points, plugs one or more of the multiple pores, coats the inner cavity, or a combination thereof (paragraph [0010]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce Zea mays sporopollenin exine capsule (SEC) which are intact, have an unblocked aperture along with nanopores across the surface, and are sufficiently free of sporoplasmic remnants (e.g. open pore plant pollen, open aperture and with interior hollow cavity); wherein the SEC is used for encapsulation of including bioimaging, taste masking, cell, bovine serum albumin (e.g. antigenic protein) and aerosol drug.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain sporopollenin exine capsules with a diffusion barrier by including a polymer coating.  The person of ordinary skill in the art would have reasonably expected success because Park discloses SEC extraction using including H3PO4 hydrolysis (page 2, paragraph 5).  Park discloses loading the Zea mays SEC with BSA (e.g. protein/allergen) (page 8, first and third paragraph).  Gill teaches that the composition include a polymer coating applied to the pollen, wherein the polymer coating is a diffusion barrier, a coating that includes physical or chemical adsorption/attachment/anchoring points, plugs one or more of the multiple pores, coats the inner cavity, or a combination thereof (paragraph [0010]).
Thus, the claimed invention as a whole is clearly prima facie obvious over the teachings of the prior art.


Response to Arguments
Applicant’s arguments will be addressed as they pertain to the new grounds of rejection above.  
Applicant’s arguments with respect to claim(s) 13-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Thus, for the reasons of record and for the reasons presented above claims 13-29 are rejected under 35 U.S.C. 112(b) and 35 U.S.C. 103(a).

Conclusion and Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634